Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
MARCELINO VARGAS, §
Plaintiff, §
§ CIVIL ACTION NO. 5:20-ev-01289
VS. §
§ JURY TRIAL REQUESTED
CML SECURITY, LLC; MEMCO, §
INC.; SUNDT CONSTRUCTION, INC,.; §
AND W.G. YATES & SONS §
CONSTRUCTION CO., §
Defendants. §
NOTICE OF REMOVAL

 

Defendant CML SECURITY, LLC (hereinafter “Defendant”), files this Notice of Removal
of the above-styled action pursuant to 28 U.S.C. § 1446(a) and would respectfully represent and
show unto this Court the following:

A. Introduction

1, Defendant has filed its Civil Cover Sheet pursuant to Local Rule 3.1 and Local Rule
81.1. See Exhibit A.

2. On or about September 30, 2020, Plaintiff MARCELINO VARGAS (“Plaintiff”)
initiated the state court lawsuit against Defendant in the 438" Judicial District Court of Bexar
County, styled Marcelino Vargas v. CML Security, LLC; Memco, Inc.; Sundt Construction, Inc.;
and W.G. Yates & Sons Construction Co.; Cause No, 2020CI1 8970 (the “State Court Action”). In
the State Court Action, Plaintiff alleged a cause of action for premises liability against Defendant.
In addition, Plaintiff seeks to recover damages for reasonable and necessary medical expenses in
the past, reasonable and necessary medical expenses in the future, physical pain suffered in the

past, physical pain suffered in the future, mental anguish suffered in the past, mental anguish

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGE }

 

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 2 of 10

suffered in the future, physical impairment in the past, physical impairment in the future, loss or

earming capacity sustained in the past, loss of earning capacity in the future, disfigurement suffered

in the past, and disfigurement suffered in the future. See Plaintiff's Original Petition, attached

hereto as Exhibit B,

3. Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

4, The attorneys involved in the action being removed are listed as follows:

Party and Party Type

Marcelino Vargas - Plaintiff

CML Security, LLC -- Defendant

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL

Attorney(s)

R. Scott Westlund

Texas Bar No. 00791906

Joshua 8, Hatley

Texas Bar No, 24083152

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, TX 78232

Phone: 210-490-7402

Fax: 210-490-8372

Email: scott@krwlawyers.com

Email: joshua@krwlawyers.com

 

Brett H. Payne

Texas Bar No. 00791417

WALTERS, BALIDO & CRAIN, L.L.P.
9020 N. Capital of Texas Highway
Building I, Suite 170

Austin, Texas 78759

Phone: 512-472-9000

Fax: 512-472-9002

Email: paynevfax@wbclawfirm.com

PAGE 2

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 3 of 10

Memeo, Inc. — Defendant Dana M. Gannon
Texas Bar No. 07623800
THORNTON BIECHLIN REYNOLDS &
GUERRA
133 North Friendswood Drive, Suite 109
Friendswood, TX 77546
Phone: 713-213-6143
Fax: 512-327-4694
Email: dgannon@thorntonfirm.com

Sundt Construction, Inc. - Defendant Stephanie O’ Rourke
Texas Bar No. 15310800
Cody Graham
Texas Bar No. 24087611
COKINOS / YOUNG
10999 West IH-10, Suite 800
San Antonio, TX 78230
Phone: 210-699-1900
Email: sorourke@cokinoslaw.com
Email: CGraham(@cokinoslaw.com

W.G. Yates & Sons Construction Co. — Defendant Stephanie O’Rourke
Texas Bar No. 15310800
Cody Graham
Texas Bar No. 24087611
COKINOS / YOUNG
10999 West [IH-10, Suite 800
San Antonio, TX 78230
Phone: 210-699-1900
Email: sorourke@cokinoslaw.com
Email: CGraham@cokinoslaw.com

 

5. The name and address of the court from which the case is being removed is as
follows:

438" Judicial District Court
Bexar County, Texas

The Honorable Rosie Alvarado
Bexar County Courthouse

100 Dolorosa

San Antonio, Texas 78205
Phone: (210) 335-0448

Fax: (210) 335-1535

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGE 3

 

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 4 of 10

B. The Notice Of Removal Is Timely

6, Defendant’s agent was served with citation and a copy of Plaintiffs Original
Petition on or about October 2, 2020. See Exhibit C. Pursuant to 28 U.S.C. § 1446(b), Defendant’s
Notice of Removal was filed within thirty (30) days after receipt by Defendant, through service or
otherwise, of a copy of an initial pleading from which it may first be ascertained that the case is
one which is or has become removable.

C. Complete Diversity & Amount In Controversy Is Over the Threshold

7. Pursuant to the State Court Action, Plaintiff Marcelino Vargas is an individual
residing in Texas.

8. Defendant CML Security, LLC is now, and was at all times relevant hereto, a
foreign for-profit corporation which owns and operates the business commonly known as CML
Security in Broomfield, Colorado, Defendant’s corporate headquarters, including officers,
directors, and all members is located at 1785 W. 160" Avenue, Suite 700, Broomfield, Colorado
80023. See Exhibit D. Defendant’s registered agent, upon whom Defendant may be served with
process, is Corporation Service Company d/b/a CSC - Lawyers Incorporating Service Company,
located at 211 E. 7" Street, Suite 620, Austin, TX 78701-3218.

9. Defendant Sundt Construction, Inc. is now, and was at all times relevant hereto, a
diverse, foreign for-profit corporation which is headquartered and operating out of Maricopa
County, Arizona. See Exhibit B at {6.

10. Defendant W.G. Yates & Sons Construction Co, is now, and was at all times
relevant hereto, a diverse, foreign for-profit corporation which is headquartered and operating out

of Neshoba County, PA. See Exhibit B at 9/7.

DEFENDANT CML SECURITY, LLC’S NGTICE OF REMOVAL PAGE 4

 

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 5 of 10

11. Defendant Memco, Inc. is a non-diverse defendant that was joined solely to defeat
diversity jurisdiction. Davidson v. Ga-Pac., L.L.C., 819 F.3d 758 (5" Cir, 2016). Specifically,
Defendant Memco, Inc. was improperly joined in the State Court Action as there is no possibility
that Plaintiff can recover damages from Defendant Memco, Inc. At the time of the underlying
accident, Plaintiff was an employee of Defendant Memco, Inc. See Exhibit E. Defendant Memco,
Inc. carried a workers’ compensation policy that covered the claims/injuries asserted by Plaintiff
against Defendant Memco, Inc.. See Exhibit F. The Workers’ compensation policy is Plaintiffs
exclusive remedy for the claimed damages for negligence and premises liability asserted against
Memco, Inc.

12. In light of the foregoing, the remaining parties that are properly joined are of
completely diverse citizenship. 28 U.S.C. §§ 1332(a), 1332(c)(1) 1441(6).

13. Further, the case involves an amount in controversy of more than $75,000. 28
U.S.C. § 1332(a). A court can determine that removal is proper from a plaintiffs pleadings if
plaintiffs claims are those that are likely to exceed the jurisdictional amount. Allen v. R&H Oil &
Gas., Co, 63 F.3d 1326, 1335 (5" Cir, 1995); De Aguilar v. Boeing Co., 11 F.3d 55, 57 (5™ Cir.
1993). In the State Court Action, Plaintiff alleges he seeks “monetary relief over $1,000,000.” See
Exhibit B at §2. Thus, the amount in controversy in the instant case meets the requirements for
removal,

i4. Copies of all pleadings, process, orders, and other filings im the state court action
are attached to this notice as required by 28 U.S.C. § 1446(a). See Exhibit G.

D. Basis for Removal
15. Because this is a civil action of which the District Courts of the United States have

original jurisdiction, this case may be removed by this Court pursuant to 28 U.S.C. § 1446(b).

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGES

 

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 6 of 10

Further, because Plaintiff is a citizen and resident of Texas, all properly joined Defendants have
citizenship outside of Texas, and the amount in controversy exceeds $75,000.00, the Court has
subject matter jurisdiction based on diversity of citizenship and residency of all properly joined
Defendants. 28 U.S.C. § 1132. As such, this removal action is proper.

16. Defendant CML Security, LLC’s headquarters is located in Broomfield, Colorado.
“{A] corporation shall be deemed to be a citizen of every State... by which it has been
incorporated and of the State . . . where it has its principal place of business.” 28 U.S.C. §
1332(c)(1}. The “principal place of business” refers to “the place where a corporation’s officers
direct, control, and coordinate the corporation’s activities,” commonly referred to as the “nerve
center.” Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010); Peters v. Corona, 2018 U.S. Dist.
LEXIS 195428 (S.D. Tex. Nov. 16, 2018). Defendant CML Security LLC’s “nerve center” is
located in Broomfield, Colorado. See Exhibit D. Accordingly, Defendant CML Security, LLC is
a diverse Defendant.

17. Likewise, Defendant Sundt Construction, Inc.’s “nerve center” and headquarters is
in Maricopa County, Arizona. See Exhibit B at 6. Accordingly, Defendant Sundt Construction,
Inc. is a diverse Defendant.

18, Likewise, Defendant W.G. Yates & Sons Construction Co.’s “nerve center” and
headquarters is in Neshoba County, PA. See Exhibit B at (7. Accordingly, Defendant W.G. Yates
& Sons Construction Co. is a diverse Defendant.

19. Although Defendant Memco, Inc. is a non-diverse Defendant, Plaintiff cannot

recover his claimed damages from Defendant Memco, Inc. “To establish improper joinder, the
party seeking a federal forum must demonstrate that there is either ‘actual fraud in the pleading

of jurisdictional facts,’ or ‘no reasonable basis for the district court to predict that the plaintiff

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGE 6

 

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 7 of 10

might be able to recover’ against the nondiverse defendant.” Toney v. State Farm Lloyds, 661
Fed. Appx. 287, 290 (Sth Cir. 2016); Peters v. Corona, 2018 U.S. Dist. LEXIS 195428 (S.D.
Tex. Noy. 16, 2018), | Under the second method, “the test for fraudulent joinder is whether the
defendant has demonstrated that there is no possibility of recovery by the plaintiff against an in-
state defendant, which stated differently means that there is no reasonable basis for the district
court to predict that the plaintiff might be able to recover against an in-state defendant.”
Smallvood vy. Ilinois Cent, R.R. Co,, 385 F.3d 568, 573 (5th Cir. 2004); Peters v. Corona, 2018
USS. Dist. LEXIS 195428 (S.D. Tex. Nov. 16, 2018). To resolve a question of improper joinder,
“Tt]he court may conduct a Rule 12(b}(6)-type analysis, looking initially at the allegations of the
complaint to determine whether the complaint states a claim under state law against the in-state
defendant.” Smallwood, 385 F.3d at 573; Id.

First the court should look at the pleadings to determine whether the allegations

state a claim under state law, but under federal pleading standards of Rules of Civil

Procedure 8 and 9, against the in-state defendant. If the “plaintiffhas stated a claim,

but has misstated or omitted discrete facts that would determine the propriety of

joinder,” the court may look beyond the pleadings and consider summary
judgment-type evidence.

Waste Mgmt, Inc. v. AIG Specialty Ins. Co., No. H-16-3676, 2017 WL 3431816, at*4 (S.D. Tex.
Aug. 9, 2017). “The Fifth Circuit has recently held that the sufficiency of a plaintiff's state-court
petition for purposes of a removal and improper joinder analysis should be measured under federal
court pleading standards.” Lopez v. United Prop. & Cas. Ins. Co., 197 F. Supp. 3d 944, 949 (S.D.
Tex. 2016) (citing Int'l Energy Ventures Mgmt, L.L.C. v. United Energy Group Lid., 818 F.3d 193,
207-08 (5th Cir, 2016)). Accordingly, the plaintiff must have pleaded “enough facts to state a
claim of relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). “Factual allegations must be enough to raise a right to relief above the speculative level.”

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGE?

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 8 of 10

Id. at 555.; Peters vy. Corona, 2018 U.S. Dist. LEXIS 195428 (S.D. Tex. Nov. 16, 2018).

20. While a district court should ordinarily resolve improper joinder by conducting a
Rule 12(b)(6)-type analysis, there are also exceptions applicable herein. McDonal v. Abbott Labs.,
408 F.3d 177, 183 (Sth Cir. 2005): Smallwood, 385 F.3d at 573. “[I]n cases where the plaintiff
has stated a claim, but ‘misstated or omitted discrete facts,’ the district court has the discretion to
pierce the pleadings and conduct a summary inquiry.” McDonal, 408 F.3d at 183 (citing
Smallwood, 385 F.3d at 573).

21. ‘Plaintiff asserts only claims of premises liability and negligence against Defendant
Memco, Inc. Plaintiff specifically states in his pleadings that “[ajt all pertinent times herein,
Defendants were non-subscribers under the Texas Workers' Compensation laws and did not carry
"workers' compensation insurance coverage’ for any of its employees, including Plaintiff...” See
Exhibit B at 15. That statement is erroneous and should prompt this court to conduct a summary
inquiry into the matter. McDonal, 408 F.3d at 183; Smaliwood, 385 F.3d at 573. In fact, Plaintiff
has no possibility of recovery against Defendant Memco, Inc., because Memco, Inc. carried a
workers’ compensation policy that covered Plaintiff who was an employee of Defendant Memco,
Inc. at the time of the underlying accident. See Exhibit E & F. Under the Texas Workers’
Compensation Act, §408.001 of the Texas Labor Code, “[rlecovery of workers’ compensation
benefits is the exclusive remedy of an employee covered by workers’ compensation insurance
coverage or a legal beneficiary against the employer or an agent or employee of the employer for
the death of or a work-related injury sustained by the employee.” Tex. Labor Code §408.001 (a);
Peters v. Corona, 2018 U.S. Dist. LEXIS 195428 (S.D. Tex. Nov. 16, 2018). As Plaintiff's
Original Petition does not state a viable claim of damages against Defendant Memco, Inc. that is

not barred by the exclusive workers’ compensation remedy, Plaintiff cannot overcome a Rule

DEFENDANT CML SECURITY, LLC’S NOTICE GF REMOVAL PAGES

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 9 of 10

12(b)(6) motion or a summary inguiry. Jd, Accordingly, Plaintiff improperly joined Defendant
Memes, Inc. in his State Court Action. For this reason, the citizenship of Defendant Memco, Inc.
should not be considered in determining diversity of parties.

22. All properly joined Defendants are foreign entities thus complete diversity is
established. Additionally, Plaintiff's alleged damages, as stated in his Plaintiff's Original Petition,
exceed $1,000,000.00. Accordingly, this case should be removed to federal court.

23. Defendants Memco, Inc.; Sundt Construction, Inc.; and W.G. Yates & Sons
Construction Co, consent to this Removal. See Exhibits H, I, and J.

E. Filing of Notice with State Court

24. Promptly after filing this Notice of Removal, Defendant will give written notice of

the removal to Plaintiff through his attorney of record and to the clerk of the state court action.
F, Prayer

25, WHEREFORE, PREMISES CONSIDERED, Defendant CML Security, LLC
requests that this Court proceed with the handling of this cause of action as if it had been originally
filed herein, that this Court make such orders, if any, and take such action, if any, as may be
necessary in connection with the removal of the state court action to this Court, and that they have

such other and further relief to which they may show themselves justly entitled.

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGE 9

 

 
Case 5:20-cv-01289 Document1 Filed 11/02/20 Page 10 of 10

Respectfully submitted,

BY: /s/ Brett H_ Payne
Brett H. Payne
Texas Bar Number 00791417
WALTERS, BALIDO & CRAIN, L.L.P.
Great Hills Corporate Center
9020 N, Capital of Texas Highway
Building I, Suite 170
Austin, Texas 78759
Phone: 512-472-9000
Fax: 512-472-9002
Email: paynevfax@wbclawfirm.com

ATTORNEY FOR DEFENDANT
CML SECURITY, LLC

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on the 2"! of November, 2020, a copy of the foregoing

document was served electronically on all CM/ECF participants in accordance with Federal Rule
of Civil Procedure 5(e).

/s/ Brett H. Payne
BRETT H. PAYNE

DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL PAGE 10

 
